DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

General Remarks
This communication is considered fully responsive to Applicant’s application filed 09/24/2020.
Application filed 09/24/2020.
Applicant’s PgPUB: 2021/0006507 A1
Claims:
Claims 1-24 are pending.
Claims 1, 7, 13 and 19 are independent.
IDS:
New IDS:
IDS filed 09/24/2020 has been considered.
Continuity/Priority Data:
This Application claims priority Korea Application No. KR10-2014-0195468 filed 12/31/2014.
This Application is continuation of Non-Provisional Application No. 14/980,584 (Patent # 10,791,064) filed 12/28/2015.
35 USC 112(f):
Claim sets 1 and 7 will invoke review under 35 USC 112(f) as it meets the 3-prong analysis.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 are of U.S. Patent No. 10,791,064. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are slightly broader than the claims of the patent.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “communication unit configured for …” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is silent as to algorithm and structure needed to perform this particular function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-6 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2013/0297596 A1 to Lundqvist et al. (“Lundqvist”) in view of U.S. Patent Application Publication No. 2013/0304887 A1 to Cherian et al. (“Cherian).
As to claim 1, Lundqvist discloses:
an apparatus in a wireless communication system, the apparatus comprising: 
a communication unit configured to communicate with other network entities (Fig. 5 – Lundqvist show a HSS/MME communicating with the DNS server); and 
a controller configured to: 
receive, from a terminal, a first internet protocol (IP) packet including a Domain Name System (DNS) query (Fig. 5; ¶0113- ¶0115 – Lundqvist teaches that the HSS/MME can obtain location information of the UE (i.e., mobile device) in conjunction with the Placement Controller to help find to closet server to service the UE request), 
transmit, to a DNS server, the first IP packet including the location information and the DNS query (¶0082 – Lundqvist teaches forwarding request to DSN server; ¶0009, ¶0084, ¶0091, ¶0116 – Lundqvist teaches information about the UE location, and preferably also service specifics, is included in the DNS request to provide the DNS-server with sufficient information.  Lundqvist further teaches including the Cell ID in the DNS request.), 
receive, from the DNS server, a second IP packet including an IP address of a second proximity server, wherein the second proximity server is determined based on the location information and the IP address of a first proximity server among at least one proximity server (Abstract, ¶0083, ¶0084 – Lundqvist teaches returning the address of the most suitable server to handle the service request submitted by the UE (i.e., closer server)), and 
transmit, to the terminal, the second IP packet (¶0092 – Lundqvist teaches the DNS server responding to the client).
Cherian discloses what Lundqvist does not expressly disclose.
Cherian discloses:
insert location information into the first IP packet, wherein the location information includes an IP address of a first proximity server associated with the transmission path, and the location information (¶0038, ¶0060, ¶0079, claim 35/79 – Cherian teaches that DNS query can include the IP address of the service providing device (i.e., proximity server)), 
Lundqvist and Cherian are analogous arts because they are from the same field of endeavor with respect to DNS.
 	Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to incorporate DNS query as discussed in Cherian with DNS system as discussed in Lundqvist by adding the functionality of Cherian to the system/method of Lundqvist in order to demonstrate how information can be included within a DNS query in order to convey certain information.
	
As to claim 2, Lundqvist and Cherian discloses:
apparatus of claim 1, and
Lundqvist discloses:
wherein the second proximity server is located closest to the terminal among the at least one proximity server (Abstract, ¶0083, ¶0084 – Lundqvist teaches returning the address of the most suitable server to handle the service request submitted by the UE (i.e., closer server)), and 
wherein the IP address of the second proximity server is used for the terminal to access the second proximity server (¶0092 – Lundqvist teaches a DNS server receiving a request with location information for the DNS server to locate the closest server for the client.).

As to claim 3, Lundqvist and Cherian discloses:
apparatus of claim 1, and
Lundqvist discloses:
wherein the apparatus is installed to one of other network entities located on the transmission path between the terminal and the DNS server (Fig. 5 – Lundqvist shows the HSS/MME as part of the path where the request is transmitted which denotes it's on the path of the tranmission.).

As to claim 4, Lundqvist and Cherian discloses:
apparatus of claim 1, and
Lundqvist discloses:
 wherein the controller is further configured to: 
insert the location information further into a User Datagram Protocol (UDP) header, Transmission Control Protocol (TCP), or a DNS message part (¶0082 – Lundqvist teaches including client location information in the request for the DNS server.), and 
transmit the first IP packet (¶0082 – Lundqvist teaches forwarding request to DNS server.).

As to claim 5, Lundqvist and Cherian discloses:
apparatus of claim 1, and
Lundqvist discloses:
wherein the first IP packet comprises information to generate the location information to be transmitted to another DNS server via the DNS server (¶0082 – Lundqvist teaches including client location information in the request for the DNS server.).

As to claim 6, Lundqvist and Cherian discloses:
apparatus of claim 1, and
Lundqvist discloses:
wherein the location information further comprises at least one of cell site location information, geographical location information of the terminal, or an identifier of the location information (¶0008, ¶0092 – Lundqvist teaches a DNS server receiving a request with location information for the DNS server to locate the closest server for the client; ¶0082 – Lundqvist teaches including client location information in the request for the DNS server.).

As to claim 13, similar rejection as to claim 1.
As to claim 14, similar rejection as to claim 2.
As to claim 15, similar rejection as to claim 3.
As to claim 16, similar rejection as to claim 4.
As to claim 17, similar rejection as to claim 5.
As to claim 18, similar rejection as to claim 6.

Claims 7-12 and 19-24 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2013/0297596 A1 to Lundqvist et al. (“Lundqvist”) in view of U.S. Patent Application Publication No. 2013/0304887 A1 to Cherian et al. (“Cherian) in further view of U.S. Patent Application Publication No. 2010/0042725 A1 to Jeon et al. (“Jeon”).
As to claim 7, Lundqvist discloses:
a Domain Name System (DNS) in a wireless communication system, the DNS server comprising: 
a communication unit configured to communicate with other network entities (Fig. 5 – Lundqvist show a HSS/MME communicating with the DNS server) and 
transmit, to the location-information transmitting apparatus, a second IP packet including an IP address of the second proximity server (Abstract, ¶0083, ¶0084 – Lundqvist teaches returning the address of the most suitable server to handle the service request submitted by the UE (i.e., closer server)).
Cherian discloses what Lundqvist does not expressly disclose.
Cherian discloses:
a controller configured to: 
receive, from a location-information transmitting apparatus, a first Internet Protocol (IP) packet including location information and a DNS query, wherein the location information including an IP address of a first proximity server associated with a transmission path of the first IP packet is inserted into an IP header of the first IP packet by the location-information transmitting apparatus, and the location information by the location-information transmitting apparatus which is located on the transmission path (¶0038, ¶0060, ¶0079, claim 35/79 – Cherian teaches that DNS query can include the IP address of the service providing device (i.e., proximity server)),,
The suggestion/motivation and obviousness rejection is the same as in claim 1.
Jeon discloses what Lundqvist and Cherian do not expressly disclose.
Jeon discloses:
determine a second proximity server based on the location information and the IP address of a first proximity server among at least one proximity server (¶0070, ¶0083 – Jeon teaches a DNS server determining that one server is closer to a client than another server),
Lundqvist, Cherian and Jeon are analogous arts because they are from the same field of endeavor with respect to DNS.
 	Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to incorporate server proximity determination as discussed in Jeon with DNS query as discussed in Cherian with DNS system as discussed in Lundqvist by adding the functionality of Jeon to the system/method of Lundqvist and Cherian in order to determine a closer server than a prior server (Jeon, ¶0070).

As to claim 8, Lundqvist, Cherian and Jeon discloses:
server of claim 7, and
Lundqvist discloses:
wherein the second proximity server is located closest to the terminal among the at least one proximity server (Abstract, ¶0083, ¶0084 – Lundqvist teaches returning the address of the most suitable server to handle the service request submitted by the UE (i.e., closer server)), and 
wherein the IP address of the second proximity server is used for the terminal to access the second proximity server (¶0092 – Lundqvist teaches a DNS server receiving a request with location information for the DNS server to locate the closest server for the client.).

As to claim 9, Lundqvist, Cherian and Jeon discloses:
server of claim 7, and
Lundqvist discloses:
wherein the location-information transmitting apparatus is installed to one of other network entities located on the transmission path between the terminal and the DNS server (Fig. 5 – Lundqvist shows the HSS/MME as part of the path where the request is transmitted which denotes it's on the path of the tranmission.).

As to claim 10, Lundqvist, Cherian and Jeon discloses:
server of claim 7, and
Lundqvist discloses:
wherein the location information is further inserted into a User Datagram Protocol (UDP) header, Transmission Control Protocol (TCP), or a DNS message part (¶0082 – Lundqvist teaches including client location information in the request for the DNS server.).

As to claim 11, Lundqvist, Cherian and Jeon discloses:
server of claim 7, and
Lundqvist discloses:
wherein the first IP packet comprises information to generate the location information to be transmitted to another DNS server via the DNS server (¶0082 – Lundqvist teaches including client location information in the request for the DNS server.).

As to claim 12, Lundqvist, Cherian and Jeon discloses:
server of claim 7, and
Lundqvist discloses:
wherein the location information further comprises at least one of cell site location information, geographical location information of the terminal, or an identifier of the location information (¶0008, ¶0092 – Lundqvist teaches a DNS server receiving a request with location information for the DNS server to locate the closest server for the client; ¶0082 – Lundqvist teaches including client location information in the request for the DNS server.).

As to claim 19, similar rejection as to claim 7.
As to claim 20, similar rejection as to claim 2.
As to claim 21, similar rejection as to claim 3.
As to claim 22, similar rejection as to claim 4.
As to claim 23, similar rejection as to claim 5.
As to claim 24, similar rejection as to claim 6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR A ELFERVIG whose telephone number is (571)270-5687. The examiner can normally be reached Monday (10:00 AM CST) - Friday (4:00 PM CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on (571) 270-1684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAYLOR A ELFERVIG/           Primary Examiner, Art Unit 2445